--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 EXHIBIT 10.1

STANDARD PACIFIC CORP.
STANDARD TERMS AND CONDITIONS FOR
CAPPED STOCK APPRECIATION RIGHTS
2008 EQUITY INCENTIVE PLAN
 
 
SECTION 1 - TERMS OF STOCK APPRECIATION RIGHT

 
STANDARD PACIFIC CORP., a Delaware corporation (the “Company”), has granted to
the individual (the "Recipient") named in the Term Sheet provided to the
Recipient herewith (the “Term Sheet”) a Stock Appreciation Right (the "SAR")
that entitles the Recipient to receive the amount, if any (subject to the
Appreciation Cap set forth in the Term Sheet), by which the fair market value of
the Company's Common Stock, $0.01 par value per share (the “Common Stock”) on
the date of exercise exceeds the Exercise Price Per SAR (the "Exercise Price")
set forth in the Term Sheet, upon the other terms and subject to the conditions
set forth in the Term Sheet, these Standard Terms and Conditions, and the
Company's 2008 Equity Incentive Plan (the “Plan”).
 
 
SECTION 2 - EXERCISE OF SAR AND TERM OF SAR

 
The Exercise Price of the SAR is set forth in the Term Sheet.  Except as
otherwise provided in these Standard Terms and Conditions and the Plan, the SAR
shall be exercisable only if the Recipient is an employee of the Company on the
date that the SAR becomes vested, as set forth in the Term Sheet and these
Standard Terms and Conditions.  To the extent not previously exercised, and
subject to termination or acceleration as provided in these Standard Terms and
Conditions and the Plan, the SAR shall be fully exercisable on and after it
becomes vested, as described in the Term Sheet and these Standard Terms and
Conditions.  Notwithstanding anything to the contrary in these Standard Terms
and Conditions, no part of the SAR may be exercised after five (5) years from
the Grant Date set forth in the Term Sheet.
 
To exercise the SAR (or any part thereof), the Recipient shall utilize the
process established by the Company's external equity plan administrator, Charles
Schwab & Co., Inc., either online through Schwab Equity Award Center ™
(http://equityawardcenter.schwab.com), via telephone at 1-800-654-2593, or by
visiting a Charles Schwab & Co., Inc. branch office.  Fractional shares may not
be exercised.  Shares of Common Stock will be issued as soon as practical after
exercise.
 
Notwithstanding the forgoing, the Company shall not be obligated to deliver any
shares of Common Stock during any period when the Company determines that the
exercisability of the SAR or the delivery of shares hereunder would violate any
federal, state or other applicable laws, or any contractual obligations of the
Company.
 
 
SECTION 3 - TERMINATION OF EMPLOYMENT

 
A.  
Death or Total and Permanent Disability.  If the Recipient's employment with the
Company terminates as a result of the death or Total and Permanent Disablement
(defined in the Plan) of the Recipient, then any part of the SAR that is
unexercisable as of such termination date shall immediately vest.  The Recipient
shall not be deemed to have a Total and Permanent Disablement unless proof of
the existence thereof is furnished to the Company in such form and manner, and
at such times, as the Company may require.  The determination of the Company as
to an individual's Total and Permanent Disablement shall be conclusive on all of
the parties. The SAR shall be exercisable by the Recipient (or in the case of
termination due to death, by the Recipient's estate, heir or beneficiary) until
and shall expire upon the earlier of (A) six (6) months following the date of
the termination of Recipient’s employment and (B) the Expiration Date of the SAR
(as set forth in the Term Sheet).  If Recipient shall not have exercised the SAR
as of the date the SAR

 
 

--------------------------------------------------------------------------------

 

 
will expire, the Company shall automatically exercise the SAR on Recipient’s
behalf if the fair market value of the Company’s common stock exceeds the
exercise price per SAR on such date.

B.  
Termination for Any Reason Other than Death/Disability.  If the Recipient’s
employment with the Company is terminated for any reason other than the death or
Total and Permanent Disablement of Recipient, then any portion of the SAR that
was unexercisable as of the date of such termination shall not vest, shall
remain unexercisable and shall terminate as of the date of the termination of
the Recipient’s employment.  Any part of the SAR that is exercisable as of the
termination date shall be exercisable by the Recipient until and shall expire
upon the earlier of (A) the Expiration Date of the SAR (as set forth in the Term
Sheet) and (B) (x) thirty (30) days following the date of termination of the
Recipient's employment if Recipient’s employment is terminated by the Company
for cause, (y) ninety (90) days following the date of termination of the
Recipient's employment if Recipient terminates his or her employment with the
Company, and (z) six (6) months following the date of termination of the
Recipient's employment if Recipient’s employment is terminated by the Company
for any reason other than cause.

 
 
SECTION 4 - RESTRICTIONS ON RESALES OF SHARES

 
The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Recipient or other subsequent transfers by the Recipient of any shares of Common
Stock issued as a result of the exercise of the SAR, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by the
Recipient and other stockholders and (c) restrictions as to the use of a
specified brokerage firm for such resales or other transfers.  The Recipient
hereby acknowledges that, to the extent he or she is an "affiliate" of the
Company (as that term is defined in Rule 144 promulgated under the Securities
Act of 1933, as amended) or to the extent that the shares of Common Stock
underlying the SAR have not been registered under the Securities Act of 1933, as
amended, or applicable state securities laws, the shares of Common Stock are
subject to, and the certificates representing the shares of Common Stock shall
be legended to reflect, certain trading restrictions under applicable securities
laws (including particularly the Securities and Exchange Commission's Rule 144),
and the Recipient hereby agrees to comply with all such restrictions and to
execute such documents or take such other actions as the Company may require in
connection with such restrictions.
 
 
SECTION 5 - INCOME TAXES WITHHOLDING

 
The Company shall not be obligated to issue any shares of Common Stock pursuant
to the exercise of the SAR until the Recipient has satisfied in full any and all
taxes and tax withholding requirements as may be applicable.  Such taxes may be
paid by cash or certified cashiers' check or by such other forms of
consideration as the Committee in its discretion shall specify.  The Committee
may, in its discretion, make such provisions and take such steps as it may deem
necessary or appropriate for the withholding of all federal, state, local and
other taxes required by law to be withheld with respect to the issuance or
exercise of the SAR including, but not limited to, deducting the amount of any
such withholding taxes from any amount then or thereafter payable to the
Recipient (but only to the extent of the minimum amount that must be withheld to
comply with applicable state, federal and local income, employment and wage tax
laws).
 
 
SECTION 6 - NON-TRANSFERABILITY OF SAR

 
Unless otherwise provided in the Term Sheet or by amendment to the Term Sheet,
the Recipient may not assign or transfer the SAR to anyone other than by will or
the laws of descent and distribution.  The Company may cancel the Recipient’s
SAR if the Recipient attempts to assign or transfer it in a manner inconsistent
with this Section 6.
 
2

--------------------------------------------------------------------------------

 
 
SECTION 7 - DISPUTES

 
Any disagreement concerning the Recipient’s SAR shall be finally and
conclusively determined as provided in the Plan.
 
 
SECTION 8 - THE PLAN AND OTHER AGREEMENTS

 
The provisions of the Plan are incorporated into these Standard Terms and
Conditions by this reference.  Certain capitalized terms not otherwise defined
herein are defined in the Plan. The Term Sheet, these Standard Terms and
Conditions and the Plan constitute the entire understanding between the
Recipient and the Company regarding the SAR.  Any prior agreements, commitments
or negotiations concerning the Shares are superseded, except for written change
in control, severance protection, or similar agreements that provide for the
acceleration of the vesting of equity awards.
 
 
SECTION 9 - NO INTEREST IN SHARES SUBJECT TO SAR

 
Neither the Recipient (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Recipient shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan and subject to the Term Sheet
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon exercise of the SAR or any
part of it.
 
 
SECTION 10 - NOT A CONTRACT FOR EMPLOYMENT

 
Nothing in the Plan, in the Term Sheet, these Standard Terms and Conditions or
any other instrument executed pursuant to the Plan shall (a) confer upon the
Recipient any right to continue in the employ of the Company or any of its
subsidiaries, (b) affect the right of the Company and each of its subsidiaries
to terminate the employment of the Recipient, with or without cause, or (c)
confer upon the Recipient and right to participate in any employee welfare or
benefit plan or other program of the Company or any of its subsidiaries other
than the SAR under the Plan.  The Recipient hereby acknowledges and agrees that
the Company and each of its subsidiaries may terminate the employment of the
Recipient at any time and for any reason, or for no reason, unless the Recipient
and the Company or such subsidiary are parties to a written employment agreement
that expressly provides otherwise.
 
 
SECTION 11 - NOTICES

 
All notices, requests, demands and other communications pursuant to these
Standard Terms and Conditions shall be in writing and shall be deemed to have
been duly given if personally delivered, or, if mailed, when received by, the
other party at the following addresses (or at such other address as shall be
given in writing by either party to the other):


If to the Company to:           Standard Pacific Corp.
15360 Barranca Parkway
Irvine, California 92618-2215
Attn.: Secretary


If to the Recipient, to the address for such Recipient on file with the Company.
 
 
SECTION 12 - SEPARABILITY

 
In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the
 
3

--------------------------------------------------------------------------------

 
remainder of these Standard Terms and Conditions shall not be affected except to
the extent necessary to reform or delete such illegal, invalid or unenforceable
provision.
 
 
SECTION 13 - HEADINGS

 
The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.
 
 
SECTION 14 - FURTHER ASSURANCES

 
Each party shall cooperate and take such action as may be reasonably requested
by another party in order to carry out the provisions and purposes of these
Standard Terms and Conditions.
 
 
SECTION 15 - BINDING EFFECT

 
These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

 
4
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
